Citation Nr: 0402454	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  00-22 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to January 28, 2000 
for an award of additional compensation based on the 
veteran's spouse being in need of regular aid and attendance.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) in which the RO awarded an 
increase in the veteran's compensation benefits based on his 
spouse being in need of regular aid and attendance, effective 
May 30, 2000.  The veteran perfected an appeal as to the 
matter of the effective date assigned for the increase in 
compensation benefits.

This case was previously before the Board in May 2001, at 
which time the Board awarded an effective date of January 28, 
2000 for the award of increased compensation based on the 
veteran's spouse being in need of regular aid and attendance.  
The veteran appealed the Board's May 2001 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court)  As the result of a joint motion submitted by the 
parties, in a December 2001 order the Court vacated that part 
of the Board's May 2001 decision which denied an effective 
date earlier than January 28, 2000 for additional 
compensation for aid and attendance of the veteran's spouse.  
The case was remanded to the Board for further consideration.

By decision dated in July 2002, the Board again denied the 
claim.  The veteran appealed to the Court.  In July 2003, the 
Court granted a joint motion to vacate the Board's decision 
and to remand the matter for readjudication.  The case is 
again before the Board.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.



REMAND

Relevant law and regulations

A veteran's spouse will be considered in need of regular aid 
and attendance if she: (1) Is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) Is a patient in a nursing home because of mental 
or physical incapacity; or (3) Establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a) (inability to dress/undress, or to keep ordinarily 
clean/presentable; frequent adjustment of special 
prosthetic/orthopedic appliances with the aid of another; 
inability to feed self; inability to attend to wants of 
nature; or incapacity, physical or mental, that requires 
assistance on a regular basis to protect from hazards/dangers 
incident to daily environment).  38 C.F.R. § 3.351(c) (2003).  

Reasons for remand

As discussed in the Introduction above, this case has been 
remanded by the Court for readjudication consistent with the 
joint motion filed in July 2003.  In the July 2003 joint 
motion, the parties agreed that a December 15, 1990 letter 
submitted by the veteran, wherein he stated "I cannot afford 
proper living conditions for me and my wife - who is very 
ill....[Our son] died 13 years ago and my wife and myself have 
had a bad time of it - physically - mentally & financially" 
constituted an informal claim for spousal aid and attendance.  
See the joint motion, page 2; see also 38 C.F.R. § 3.155(a) 
(2003).  The joint motion further indicated that the Board 
should remand this case to develop the record to determine 
when the veteran's spouse became in need of aid and 
attendance.  See 38 C.F.R. § 3.401(a)(3) (2003).  

The Board notes that the veteran has submitted an affidavit, 
dated in November 2003, wherein he listed his wife's 
disabilities and stated that she has required around the 
clock care, initially by family members and ultimately 
professional care at the Glenview Terrace Nursing Center, 
since their son died in 1976.  The Board has reviewed medical 
records associated with the claims folder, which confirm that 
his spouse has undergone longstanding treatment for 
depression since their son's death in 1976.  However, these 
records do not reflect when she met the requirements for aid 
and attendance under 38 C.F.R. § 3.351.  

Among the evidence of record is a letter from Glenview 
Terrace Nursing Center, dated in January 2000 and received by 
VA in May 2000, stating that the veteran's spouse was a 
resident who required 24 hour skilled nursing care.  An 
undated medical report, received in July 2000, listed the 
disabilities of the veteran's spouse and her inability to 
perform the necessities of daily living.  While these 
documents confirm that the veteran's spouse is in need of aid 
and attendance, they do not indicate when she became in need 
of aid and attendance.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should contact the veteran in 
order to obtain the names and addresses 
of all medical providers where his spouse 
has received treatment since 1976.  The 
veteran should be advised that such 
records are required to determine when 
his spouse became in need of aid and 
attendance.  After securing 
authorizations from the veteran's spouse, 
VBA should request copies of all 
indicated records which are not in the 
claims folder and associate them with the 
claims folder.  

2.  After undertaking any additional 
evidentiary development which it deems to 
be necessary, VBA should adjudicate the 
issue of entitlement to an effective date 
prior to January 28, 2000 for an award of 
additional compensation based on the 
veteran's spouse being in need of regular 
aid and attendance.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided a supplemental 
statement of the case, which reflects consideration of all 
additional evidence, and be given reasonable opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




